DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 15-28 are pending, claims 1-14 having been cancelled and claims 21-28 having been newly added.  Applicant's response filed September 9, 2022 is acknowledged.

Priority
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972). 5.
Claims 15 and 23 recite new limitations from the parent applications, such as “attaching a first sheath…” and “positioning a second sheath…”that was first introduced and supported in the present CIP application, and thus is entitled only to the filing date of the continuation-in-part application. Claims 16-22 depend on claim 15 and claims 24-28 depend on claim 23 and thus are entitled only to the filing date of the continuation-in-part application.
The priority date for claims 15-28 is April 15, 2021 (the filing date of the present continuation-in-part application).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent App. Pub. No. 2017/0095840 to Pisacane et al., U.S. Patent App. Pub. No. 2013/0228196 to Vazales et al. and U.S. Patent App. Pub. No. 2017/0071327 to Fleischer.
As to claim 15, Gomez discloses a method of forming a minimally invasive device for cleaning surgical instruments (see Gomez Abstract) comprising: obtaining a rod having first and second ends (see Gomez Fig. 1, ref.#105/110 with ends 145 and 150; paragraph [0023]); attaching a first sponge assembly about the first end of the rod (see Gomez Fig. 1, ref.#130 and paragraph [0025] disclosing attaching the first absorbent material to one end of the rod 105/110 where the absorbent material can be a sponge -  paragraph [0035]); and attaching a second sponge assembly about the second end of the rod (see Gomez Fig. 1, ref.#125 and paragraph [0025] disclosing attaching the second absorbent material to the other end of the rod 105/110 where the absorbent material can be a sponge – paragraph [0035]).
While Gomez does not explicitly disclose attaching a first sheath about at least a portion of the rod and about at least a portion of the first sponge assembly or attaching a second sheath at least partially about the second sponge assembly and at least partially about one of: a portion of the rod or a portion of the first sheath, Gomez discloses that the first and second sponge assemblies can be attached to the rod ends by any number of well established procedures well known in the field, including through heat shrinking (see Gomez paragraph [0025]).  Pisacane discloses that use of heat shrinking material to attached a cleaning end with a shaft includes attaching a sheath about at least a portion of the shaft and about at least a portion of the cleaning assembly (see Pisacane Figs. 10, 11 and 13, ref.#22/29; paragraphs [0029] and [0036]; see also Vazales Fig. 9A, 9B, ref.#160 paragraph [0133], Fig. 15A, ref.#254 paragraph [0180] disclosing that the heat shrink tube is placed partially over the shaft and partially over the attached assembly).  It would have been obvious to one of ordinary skill in the art at the time of filing to attach the sponge to the rod by heat shrinking as disclosed by Gomez wherein the heat shrinking is performed by positioning the heat shrink tube (read as sheath) about at least a portion of the rod and about at least a portion of the cleaning assembly as disclosed by Pisacane/Vazales in order to couple the two elements (see Pisacane [0028]-[0029] to form a good mechanical connection that is adhesive free; Vazales paragraph [0180]). Since Gomez discloses that both sponge assemblies can be attached via heat shrinking, the combination of Gomez, Pisacane and Vazales discloses that both ends would have the sheath disclosed by Pisacane/Vazales.  Regarding the recitation of first positioning the second sheath over the first sheath prior to repositioning the second sheath partially over the second sponge assembly and a portion of the rod, said recitation is an obvious action of one of ordinary skill in the art to place the second sheath over the second end and does not affect the end-result minimally invasive device with a sheath over both sponge ends.
The combination of Gomez, Pisacane and Vazales does not explicitly disclose that the second sheath is attached at least partially about a portion of the first sheath.  Having the second sheath be attached at least partially about a portion of the first sheath is merely a design choice known in the art.  Fleischer discloses that it is known to have a plurality of heat shrinkable tubes overlapping each other (see Fleischer Figs. 1A-1E and 3A-3E; paragraph [0216]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gomez/Pisacane/Vazales as is known in the art in order to, for example, protect the handle (see Fleischer paragraph [0216]; see also MPEP 2144.04(IV(A) where changes in size/proportion are prima facie obvious).
As to claim 16, the combination of Gomez, Pisacane, Vazales and Fleischer discloses heat shrinking the sheaths (see Gomez paragraph [0025]; Pisacane paragraph [0029] where the heat shrink tube is heated to heat-shrink the sheaths in position).
As to claim 20, the combination of Gomez, Pisacane, Vazales and Fleischer discloses various shapes of the sponge assembly (see Gomez Fig. 2, ref.#125, 130 and Fig. 3, ref.#125, 130; paragraphs [0028] and [0035] also disclose that the sponge assembly can take on numerous shapes).  The sponge assemblies disclosed by Gomez can be considered as having a leading surface (the end furthest from the rod), a trailing surface (the end attached to the rod) and a cleaning surface (the area between both ends of the sponge assembly).  Since the combination of Gomez, Pisacane, Vazales and Fleischer discloses the trailing end being covered (see, e.g., Pisacane Fig. 13 and Vazales Figs.9A and 15A), said combination is understood to meet the claim limitations.  Furthermore, in addition to explicitly disclosing that the sponge assembly can take on numerous shapes, Gomez appears to explicitly disclose that the sponge can have a conical trailing surface (see Gomez Fig. 3, ref.#130 where the trailing end closest to the tube is a conical shape; see also MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious).  Regarding the recitation “attaching the sheath such that it is extended over the sponge assembly on only a portion of the conical trailing surface,” the combination of Gomez, Pisacane, Vazales, Fleischer discloses the trailing end being covered (see, e.g., Pisacane Fig. 13 and Vazales Figs.9A and 15A).  The proportion of the surface of the sponge to be covered is a mere design consideration where Gomez/Pisacane/Vazales/Fleischer discloses the trailing end being covered (see, e.g., Pisacane Fig. 13 and Vazales Figs.9A and 15A; see also MPEP 2144.04(IV)(A where changes is size/proportion are prima facie obvious) and as such, having only the conical trailing surface be attached by the sheaths is an obvious design choice to one of ordinary skill in the art.
As to claim 21, the combination of Gomez, Pisacane, Vazales and Fleischer discloses that absorbent members can be fastened through gluing, adhesives, heat shrinking or any number of well established procedures well known in the field (see Gomez paragraph [0025]).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)).  Since both gluing (read as bonding) and heat shrinking are known methods of attaching the absorbent members to the rod, it would have been obvious to one of ordinary skill in the art at the time of filing to use both methods and the results would have been predictable (attaching the absorbent member to the rod).  Furthermore, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.  It would have been obvious to one of ordinary skill in the art to glue the first sponge prior to the first sheath and glue the second sponge prior to the second sheath.
As to claim 22, as discussed in the above rejection to claim 15, since the combination of Gomez, Pisacane, Vazales and Fleischer discloses that the first sheath covers a portion of the first sponge and a portion of the rod and the second sheath covers a portion of the second sponge as well as overlaps the first sheath and the first and second sponges are on opposite ends of the rod, it is inherent that attaching the second sheath includes substantially completely covering the rod with the first and second sheaths.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent App. Pub. No. 2017/0095840 to Pisacane et al., U.S. Patent App. Pub. No. 2013/0228196 to Vazales et al. and U.S. Patent App. Pub. No. 2017/0071327 to Fleischer as applied to claim 15 above, and further in view of U.S. Patent App. Pub. No. 2018/0372981 to Lane et al.
Gomez, Pisacane, Vazales and Fleischer are relied upon as discussed above with respect to the rejection of claim 15.
As to claims 17 and 18, Pisacane discloses that having different colors to indicate different embodiments of the cleaning device (see Pisacane paragraph [0029]).  Lane discloses use of different colors of heat-shrink tubes to facilitate easy identification (see Lane paragraph [0043]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use different materials for the different ends of the cleaning device in order to easily identify the different ends.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent App. Pub. No. 2017/0095840 to Pisacane et al., U.S. Patent App. Pub. No. 2013/0228196 to Vazales et al. and U.S. Patent App. Pub. No. 2017/0071327 to Fleischer as applied to claim 15 above, and further in view of U.S. Patent App. Pub. No. 2001/0016962 to Moore et al.
Gomez, Pisacane, Vazales and Fleischer are relied upon as discussed above with respect to the rejection of claim 15.
As to claim 19, the combination of Gomez, Pisacane, Vazales and Fleischer does not explicitly disclose the material of the heat-shrink tube.  Moore discloses a similar cleaning device using heat shrink comprising medical grade PTFE (see Moore paragraphs [0070]-[0071]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use heat shrink comprising PTFE as disclosed by Moore and the results would have been predictable (heat shrink in medical cleaning devices).

Claim(s) 23, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent App. Pub. No. 2017/0215986 to Brody et al., U.S. Patent App. Pub. No. 2017/0095840 to Pisacane et al. and U.S. Patent App. Pub. No. 2013/0228196 to Vazales et al.
As to claim 23, Gomez discloses a method of forming a minimally invasive device for cleaning surgical instruments (see Gomez Abstract) comprising: obtaining a rod having first and second ends (see Gomez Fig. 1, ref.#105/110 with ends 145 and 150; paragraph [0023]); attaching a first sponge assembly about the first end of the rod (see Gomez Fig. 1, ref.#130 and paragraph [0025] disclosing attaching the first absorbent material to one end of the rod 105/110 where the absorbent material can be a sponge -  paragraph [0035]); and attaching a second sponge assembly about the second end of the rod (see Gomez Fig. 1, ref.#125 and paragraph [0025] disclosing attaching the second absorbent material to the other end of the rod 105/110 where the absorbent material can be a sponge – paragraph [0035]).
While Gomez discloses various shapes of the sponge assembly as well as that the sponge assembly can take on numerous shapes (see Gomez Fig. 2, ref.#125, 130 and Fig. 3, ref.#125, 130; paragraphs [0028] and [0035] also disclose that the sponge assembly can take on numerous shapes), Gomez does not explicitly disclose that the first and second sponge assemblies have a cylindrical cleaning surface and a conical trailing surface.  Brody discloses a similar cleaning device wherein the sponge can have a leading surface, cylindrical cleaning surface and a conical trailing surface (see, e.g., Brody Fig. 1, 2, 3, 6 and 10).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gomez to have the first and second sponge assemblies have a leading surface, a cylindrical cleaning surface and a conical trailing surface as disclosed by Brody and the results would have been predictable (cleaning inside of surgical instruments; see also MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious).
While Gomez/Brody does not explicitly disclose attaching a first sheath about at least a portion of the rod and about at least a portion of the first sponge assembly or attaching a second sheath at least partially about the second sponge assembly and at least partially about one of: a portion of the rod or a portion of the first sheath, Gomez discloses that the first and second sponge assemblies can be attached to the rod ends by any number of well established procedures well known in the field, including through heat shrinking (see Gomez paragraph [0025]).  Pisacane discloses that use of heat shrinking material to attached a cleaning end with a shaft includes attaching a sheath about at least a portion of the shaft and about at least a portion of the cleaning assembly (see Pisacane Figs. 10, 11 and 13, ref.#22/29; paragraphs [0029] and [0036]; see also Vazales Fig. 9A, 9B, ref.#160 paragraph [0133], Fig. 15A, ref.#254 paragraph [0180] disclosing that the heat shrink tube is placed partially over the shaft and partially over the attached assembly).  It would have been obvious to one of ordinary skill in the art at the time of filing to attach the sponge to the rod by heat shrinking as disclosed by Gomez wherein the heat shrinking is performed by positioning the heat shrink tube (read as sheath) about at least a portion of the rod and about at least a portion of the cleaning assembly as disclosed by Pisacane/Vazales in order to couple the two elements (see Pisacane [0028]-[0029] to form a good mechanical connection that is adhesive free; Vazales paragraph [0180]). Since Gomez discloses that both sponge assemblies can be attached via heat shrinking, the combination of Gomez, Brody, Pisacane and Vazales discloses that both ends would have the sheath disclosed by Pisacane/Vazales.  Regarding the recitation of first positioning the second sheath over the first sheath prior to repositioning the second sheath partially over the second sponge assembly and a portion of the rod, said recitation is an obvious action of one of ordinary skill in the art to place the second sheath over the second end and does not affect the end-result minimally invasive device with a sheath over both sponge ends.
Regarding the recitation “attaching a first sheath … about only a portion of the conical trailing surface of the first sponge assembly” and “attaching [the second sheath] about only a portion of the conical trailing surface of the second sponge assembly,” the combination of Gomez, Brody, Pisacane and Vazales discloses the trailing end being covered (see, e.g., Pisacane Fig. 13 and Vazales Figs.9A and 15A).  The proportion of the surface of the sponge to be covered is a mere design consideration where Gomez/Brody/Pisacane/Vazales discloses the trailing end being covered (see, e.g., Pisacane Fig. 13 and Vazales Figs.9A and 15A; see also MPEP 2144.04(IV)(A where changes is size/proportion are prima facie obvious) and as such, having only the conical trailing surface be attached by the sheaths is an obvious design choice to one of ordinary skill in the art.
As to claim 24, the combination of Gomez, Brody, Pisacane and Vazales discloses heat shrinking the sheaths (see Gomez paragraph [0025]; Pisacane paragraph [0029] where the heat shrink tube is heated to heat-shrink the sheaths in position).
As to claim 28, the combination of Gomez, Brody, Pisacane and Vazales discloses that absorbent members can be fastened through gluing, adhesives, heat shrinking or any number of well established procedures well known in the field (see Gomez paragraph [0025]).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious (see MPEP 2143(I)(A)).  Since both gluing (read as bonding) and heat shrinking are known methods of attaching the absorbent members to the rod, it would have been obvious to one of ordinary skill in the art at the time of filing to use both methods and the results would have been predictable (attaching the absorbent member to the rod).  Furthermore, selection of any order of performing steps is prima facie obvious in the absence of a new and unexpected results. Consult In re Burnhans, 154F.2d690, 69 USPQ 330 (CCPA 1946). Consult also Ex parte Rubin, 128 USPQ 440 (Bd.App.1959) were prior art reference discloses a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a making a laminated sheet by reversing the order of the prior art order steps.  It would have been obvious to one of ordinary skill in the art to glue the first sponge prior to the first sheath and glue the second sponge prior to the second sheath.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent App. Pub. No. 2017/0215986 to Brody et al., U.S. Patent App. Pub. No. 2017/0095840 to Pisacane et al. and U.S. Patent App. Pub. No. 2013/0228196 to Vazales et al. as applied to claim 23 above, and further in view of U.S. Patent App. Pub. No. 2018/0372981 to Lane et al.
Gomez, Brody, Pisacane and Vazales are relied upon as discussed above with respect to the rejection of claim 23.
As to claims 25 and 26, Pisacane discloses that having different colors to indicate different embodiments of the cleaning device (see Pisacane paragraph [0029]).  Lane discloses use of different colors of heat-shrink tubes to facilitate easy identification (see Lane paragraph [0043]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use different materials for the different ends of the cleaning device in order to easily identify the different ends.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0175065 to Gomez et al. in view of U.S. Patent App. Pub. No. 2017/0215986 to Brody et al., U.S. Patent App. Pub. No. 2017/0095840 to Pisacane et al. and U.S. Patent App. Pub. No. 2013/0228196 to Vazales et al. as applied to claim 23 above, and further in view of U.S. Patent App. Pub. No. 2001/0016962 to Moore et al.
Gomez, Brody, Pisacane and Vazales are relied upon as discussed above with respect to the rejection of claim 23.
As to claim 27, the combination of Gomez, Brody, Pisacane and Vazales does not explicitly disclose the material of the heat-shrink tube.  Moore discloses a similar cleaning device using heat shrink comprising medical grade PTFE (see Moore paragraphs [0070]-[0071]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use heat shrink comprising PTFE as disclosed by Moore and the results would have been predictable (heat shrink in medical cleaning devices).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Fleischer and Brody are relied upon for the newly added claim limitations and claims.
Regarding the newly added claim limitations and claims of attaching the sheath such that it is extended over the sponge assembly on only a portion of the conical trailing surface, as discussed in the above claim rejections, the cited prior art discloses the trailing end being covered (see, e.g., Pisacane Fig. 13 and Vazales Figs.9A and 15A).  The proportion of the surface of the sponge to be covered is a mere design consideration where the cited prior art discloses the trailing end being covered (see, e.g., Pisacane Fig. 13 and Vazales Figs.9A and 15A; see also MPEP 2144.04(IV)(A where changes is size/proportion are prima facie obvious) and as such, having only the conical trailing surface be attached by the sheaths is an obvious design choice to one of ordinary skill in the art.

Relevant Prior Art
The following references are cited as evidence that the use of sheaths comprising heat shrink materials are known in the art and do not provide patentable significance: U.S. Patent App. Pub. No. 2002/0166190 to Miyake et al. (see Fig. 3A, B, ref.#23 and paragraphs [0036], [0039] [0046]); U.S. Patent App. Pub. No. 2018/0014907 to Sweeney (Fig. 10, ref.#180; paragraph [0048]). U.S. Patent No. 5,922,003 to Anctil et al. (see col. 6, lines 45-63).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714